 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF NORTH CAROLINA

Case No. 1:19-cv-00272-LCB-LPA

 

 

Name of Plaintiff(s): REPORT
Maxwell Kadel, et al
VERSUS OF
Name of Defendant(s):
Dale Folwell, et al MEDIATOR

 

 

Mediator Name: Kenneth P. Carlson, Jr.

(For Placement on the
CM/ECF Docket)

 

Telephone No: 336-721-6843

This is an Interim Report. A final report

 

 

E-Mail Address: kcarlson@constangy.com

 

is to be filed after resumption of the mediation

 

 

 

1. Convening of Mediation. The mediated settlement conference ordered in this case:
Y_was held on December 11, 2020 and continued through May 24, 2021

was NOT held because

 

2. Attendance

No objection was made on the grounds that any

required attendee was absent.

¥ Objection was made by: See Interim Mediator’s Report dated January 25, 2021.

3. Outcome
Complete settlement of the case
Conditional settlement or other disposition

Partial settlement of the case

Recess (i.e., mediation to be resumed at a later date)

v Impasse

Additional Information:

 

4, Settlement Filings.

a) The document(s) to be filed to effect the settlement are:

b) The person responsible for filing the document(s) is:

c) The agreed deadline for filing the document(s) is:

 

 

 

Submission of Report. Please submit the completed and signed report by mail to Clerk of Court, 324
W. Market St., Greensboro, NC 27401, or, if a Consent to Transfer Documents Electronically Form has
been submitted, submit the signed report to medclerk@ncmd.uscourts.gov.

Lhave submitted this completed report with ten (10) days after conclusion of the conference.

A gCfCLZ—

Mediator Signature

7469668v.1

RECEIVED

In This Office
SPRbfAl...
° * Date MAT 28 2021

CLERK U.S. DISTRICT COURT
; GREENSBORQ, N.C.
[|oPM

Case 1:19-cv-00272-LCB-LPA Document 102 Filed 05/28/21 Page 1iof1
